Citation Nr: 0214787	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  94-19 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from December 1967 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim 
for service connection for PTSD.  The veteran filed a timely 
appeal to this adverse determination.

When this matter was previously before the Board in April 
1996 it was remanded to the RO for further development, 
including procuring additional medical records, scheduling 
the veteran for a VA PTSD examination, and attempting 
additional stressor verification, all of which has been 
accomplished to the extent possible.  The case is now before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran has been diagnosed with PTSD.

3.  The veteran did not engage in combat with the enemy.

4.  There is no credible evidence that confirms any of the 
veteran's claimed inservice stressors.





CONCLUSION OF LAW

Post-traumatic stress disorder was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2001); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as well as notice of the specific 
legal criteria necessary to substantiate his claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in April 1992, in the statement of the 
case (SOC) issued in February 1994, in the supplemental 
statements of the case (SSOCs) issued in April 1994, June 
1997, October 1998, December 2000, and June 2002, in the 
Board remand dated in April 1996, and in correspondence to 
the veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in March 2002, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's service connection claim, 
and specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
the veteran's claim.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, his service 
personnel records (201 File), VA outpatient treatment notes, 
mental health treatment notes, and examination reports, and 
several personal statements made by the veteran in support of 
his claim, including stressor statements.  The RO has 
obtained all pertinent records regarding the issue on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate his claim.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  As will be 
discussed in detail below, the RO twice informed the veteran 
in 1996 that he needed to complete and return enclosed 
release forms to allow the RO to attempt to procure private 
medical records, but to date these forms have not been 
returned to VA.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Pertinent Laws and Regulations 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2001); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  

A review of the veteran's claims file reveals numerous 
diagnoses of PTSD rendered by VA medical professionals, 
several of which were at least implicitly related by these 
examiners to the veteran's reports of having experienced 
traumatic stressors while serving in the military.  Thus, the 
Board's analysis must turn to the remaining issue of whether 
the record itself contains credible supporting evidence that 
the veteran's claimed inservice stressors themselves actually 
occurred.

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain evidence which corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  Id.; 
Zarycki v. Brown, 6 Vet. App 91, 98 (1993).

Analysis 

A review of the official military documentation contained in 
the veteran's claims file reveals no evidence that the 
veteran was engaged in combat with the enemy, as contemplated 
by VA regulations.  The veteran's two DD Forms 214, Armed 
Forces of the United States Report of Transfer or Discharge, 
do not reflect that the veteran received any decorations or 
awards which indicate involvement in combat.  Furthermore, 
his military occupational specialty (MOS) while stationed in 
Vietnam was listed as "air freight specialist," which is 
not a specialty which is, on its face, indicative of a combat 
role.  Moreover, the veteran's service records, including the 
service personnel records contained in the veteran's 201 
File, do not otherwise contain any entries which show that he 
received any decorations or performed any specific details 
that would have placed him in combat situations.  See Gaines 
v. West, 11 Vet. App. 353, 358-60 (1998).  Accordingly, in 
view of the absence of any official evidence that the veteran 
participated in action against an enemy, the Board finds that 
he did not "engage in combat," and the evidentiary 
presumption of 38 U.S.C.A. § 1154(b) does not apply.  
Therefore, as the veteran has not been shown to have been 
engaged in combat with the enemy, any alleged inservice 
stressors must be verified, i.e., corroborated by credible 
supporting evidence.

A review of the claims file reveals that the RO first 
requested that the veteran provide information on the 
stressors which he believed caused his PTSD in a letter dated 
in December 1991.  However, no response to this request was 
received from the veteran, and the RO denied the veteran's 
claim in April 1992, due in part to the lack of evidence of 
inservice stressors.  

Subsequently, in May 1993 the RO received from the veteran a 
VA Form 21-4138, Statement in Support of Claim, in which he 
indicated he was providing information on stressors he 
believed caused his PTSD.  He indicated that the stressors 
listed constituted only "some" of the stressors he 
experienced, since he could not relate some of the other, 
unlisted stressors.  He did not indicate the reason he could 
not discuss the other stressors, i.e., whether it was due to 
the disturbing nature of the incidents or simply due to an 
inability to recall the incidents in sufficient detail.  He 
also indicated that he did not wish to go into detail on the 
stressors he did list, but rather wished to "only give the 
minimal to back my claim."  The stressors related by the 
veteran in this statement included the following:

1.  Unloaded U.S. soldiers in body bags in 1968 in Qui Nhon 
which were then processed to Phu Cat;

2.  "Minnan and Dalton" hit in a ground attack after the 
Viet Cong broke through outside and inside perimeters;

3.  Perimeter and ammunition dump guard.  At the end of the 
tour of duty with unloaded weapons;

4.  The veteran either engaged in or witnessed (it is unclear 
which from the veteran's statement) the removal of enemy 
troops in all stages of decay;

5.  The veteran either engaged in or witnessed (it is unclear 
which from the veteran's statement) the stoning of children 
to keep them off of the security fence; and

6.  "Guys I was moving were dead and I wasn't doing nothing 
for my country."

7.  "Periodically and untimely I review these things."

The RO continued its denial of the veteran's service 
connection claim in April 1994, again finding that stressor 
information had not been provided with sufficient specificity 
to reasonably be able to be confirmed.

In April 1996, the Board remanded the veteran's claim to the 
RO for further development.  Specifically, the Board 
instructed the RO to contact the veteran and request that he 
submit the names and addresses of all health care providers, 
VA or private, who had evaluated or treated him for PTSD 
since January 1991.  The RO was instructed to request copies 
of any previously unobtained treatment records pertaining to 
PTSD, after securing the necessary released from the veteran.  
The RO was also instructed to request copies of treatment 
records dated from June to July 1991 from the North West 
Institute, as well as any additional treatment records from 
Dr. Maanty.

In a letter dated in May 1996, the RO informed the veteran of 
the Board's instructions, and noted that the RO had already 
requested the veteran's treatment records from the Altoona, 
Pennsylvania VA Medical Center (VAMC) for the period 
specified by the Board.  The RO also asked the veteran to 
"please complete one of the enclosed VA Forms 21-4142 
[Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)] for North West Institute 
and one for any other private health care provider who 
treated you for PTSD and return them to us so that we may ask 
for your records."  The veteran was informed that the RO 
would wait 60 days to receive his private health care records 
before attempting further development, including scheduling 
him for a VA examination.

When no response was received from the veteran after 60 days, 
the RO again sent the veteran a letter, dated in July 1996, 
in which he was again asked to complete and return the 
enclosed VA Forms 21-4142 for his private health care 
providers, such that further action could be taken on his 
claim for disability benefits.  To date, no response from the 
veteran has been received to these two requests.  Thus, the 
Board finds that the RO complied with this Board remand 
instruction to the extent possible.

In its April 1996 remand, the Board also instructed the RO to 
schedule the veteran for a VA psychiatric examination.  The 
remand instructed the examiner to opine as to the correct 
psychiatric disorder(s) found to be present, and to identify 
the precipitating stressor event with as much specificity as 
possible if a diagnosis of PTSD was rendered.  This 
examination took place in February 1997, and is in compliance 
with the mandates of the Board's remand.

Finally, the Board also instructed the RO that, in the event 
that a diagnosis of PTSD was rendered by the VA examiner, it 
should take all reasonable steps to verify the identified 
stressor, to include requesting more detailed information 
from the veteran if needed to facilitate verification through 
the U.S. Army & Joint Services Environmental Support Group 
(ESG) (now the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR)).  Therefore, when the RO sent the 
veteran the May 1996 letter referenced above, it also 
enclosed a PTSD questionnaire which it asked the veteran to 
review and complete in order to assist the RO in verifying 
his claimed stressors. The RO informed the veteran that "in 
order to verify stressors the Environmental Support Group 
(ESG) must have at least the month and year of the event 
(preferably month/day/year) and the complete name (first 
name/surname) of any comrades whose death or injury affected 
you deeply."  The RO further noted that the veteran's 
response to the previous request for stressor information, 
which he submitted in April 1993, contained the statement "I 
do not wish to go into detail, only give the minimal to back 
my claim."  The RO emphasized that, while understanding and 
sympathizing with the veteran's desire to avoid recollection 
of upsetting experiences, "it is very important that you 
provide enough detail to assist ESG in its search." 

In June 1996, the RO received the PTSD questionnaire back 
from the veteran.  The only stressor information provided by 
the veteran on this 2-page form was as follows:  "Loading 
American soldiers day after day, to their home in body bags 
and all I was doing nothing but loading cargo.  I felt I 
should have been able to be more supportive."  The entries 
requesting dates, geographic locations, units of assignment 
and the identity of other casualties were left blank.

In a SSOC issued in June 1997, the RO determined that the 
PTSD questionnaire "was not completed to any significant 
degree to verify claimed stressors," and continued its 
denial of the veteran's claim for service connection for 
PTSD.

In a VA Form 646, Statement of Accredited Representative in 
Appealed Case, the veteran's representative requested that 
action be taken to verify the veteran's participation in 
loading and unloading body bags as well as the claimed attack 
on the base, as indicated in the veteran's April 1993 VA Form 
21-4138.  The veteran's representative further requested that 
the veteran be asked to provide the unit he served in, the 
dates he served in Vietnam, and the approximate dates of the 
claimed attacks on the base where he was located.  Finally, 
the veteran's representative requested that the veteran be 
asked to clarify whether the names in item 2 of this VA Form 
21-4138 ("Minnan" and "Dalton") were of veterans he saw 
wounded or killed during that ground attack.  The veteran's 
representative requested that once this information was 
received by VA, it be forwarded to the ESG for verification 
of the veteran's alleged stressors.

In response to this request, and in order to afford the 
veteran every opportunity to substantiate his claim, the RO 
again wrote to the veteran in May 1998, requesting that he 
provide the information suggested by his representative.

In July 1998, the RO received a response from the veteran 
containing a duplicate copy of the VA Form 21-4138 he had 
submitted in April 1993.  He also included a second PTSD 
questionnaire on which he indicated that the date of his 
stressor was from March 13, 1969, when he departed Thailand, 
to March 12, 1970, when his tour ended.  He indicated that he 
pulled perimeter guard duty and loaded and off-loaded cargo 
including soldiers throughout his tour of duty.  Finally, he 
also stated that the geographic location where his stressor 
took place was Qui Nhon, Vietnam.  He indicated that he was 
on a detachment, and was processed in at either Phu Cat or Da 
Nang (he could not remember which).  No other stressor 
information was provided.  He stated he was 19 then and now 
is 50 so he forgot a lot.  The veteran also included a cover 
page with this submission in which he stated "I'm not filing 
any more after this so don't send me any more appeals or 
whatever you call them."

In a VA Form 646 submitted in January 1999, the veteran's 
representative indicated that she had been unable to contact 
the veteran for some time.  She further indicated that while 
she conceded that the information the veteran had provided 
"is not the most detailed I've seen," she nevertheless 
believed that the RO should contact the ESG and request the 
unit histories of the units noted in the veteran's service 
personnel file, in an attempt to verify any ground attacks 
which may have taken place.

The RO forwarded this information to the USASCRUR (the former 
ESG) in a letter dated in July 1999, enclosing a copy of the 
veteran's service personnel file and his stressor statements 
therewith.  In a response received by VA in November 2000, 
the USASCRUR enclosed an historical extract submitted by the 
15th Aerial Port Squadron (15th APS).  This extract verified 
that the unit had elements at various operating locations, to 
include Phu Cat and Qui Nhon.  However, the USASCRUR 
indicated that "in order to provide research concerning 
specific combat incidents and casualties, [the veteran] must 
provide additional information.  He should include the 
incident and the most specific date possible, type and 
location, number and full names of casualties, to include 
'Minnan' and 'Dalton', unit designations to the squadron 
level, and other units involved."

In December 2000, the RO issued an SSOC continuing its denial 
of the veteran's claim for service connection for PTSD, 
noting that the information deemed necessary by the USASCRUR 
in order to verify the veteran's claimed stressors had 
repeatedly been requested from the veteran by the RO, without 
success.

Following a review of the veteran's claims file, the Board 
finds that none of the veteran's claimed stressors has been 
verified.  Some of these stressors, such as throwing stones 
at children to keep them off the perimeter fence, are 
anecdotal in nature and probably are not capable of being 
verified.  Others, such as "Minnan and Dalton hit in ground 
attack," are potentially verifiable, as it appears that 
these are names of people with whom the veteran served.  
However, repeated attempts to elicit more specific 
information from the veteran, to include basic information to 
identify Minnan and Dalton and the time of the claimed 
stressor have been unsuccessful.  The veteran has been 
repeatedly advised by the RO that more specific information 
is needed from him in order to verify his claimed stressors, 
and has been informed that without such verification, his 
claim could not be granted.  The USASCRUR has also indicated 
that in order to verify his claimed stressors, the veteran 
"must provide additional information," and has specifically 
indicated the information which is needed by that facility to 
verify his claim.  Despite the RO's numerous and extensive 
attempts to elicit such information from the veteran, he has 
not provided the necessary information.  Further, there is no 
reasonable prospect that further attempts at eliciting such 
information from the veteran would be successful, as he has 
specifically indicated in writing that he will not provide 
any more stressor information to VA.  

Thus, the Board finds that, absent sufficient evidence which 
corroborates the veteran's stressor incidents, service 
connection for PTSD based on these stressors must be denied.  
In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

